Citation Nr: 0920337	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk



INTRODUCTION

The Veteran had active service from February 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or within one year of service separation and is not shown to 
be causally or etiologically related to service.

2.  Tinnitus did not originate during service and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letter from the RO to the 
Veteran dated July 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstances of this case.  
In this regard, the RO obtained the Veteran's service 
treatment records and sent a copy of the service treatment 
records to the Veteran.   The Veteran was also afforded a VA 
examination.  In addition, the Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and the duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board 
concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

The Veteran filed a service connection claim for hearing loss 
and tinnitus in May 2007.  He contends that his hearing loss 
and tinnitus are the result of the exposure to loud noises 
while doing repairs on aircraft fuselage, where there was 
loud jet noise, and also while working in the machinist room 
with loud noise.  The RO denied the claim.  The Veteran 
appeals this decision.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
high frequency sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran reported at the time of a February 2008 VA 
otolaryngology examination that his hearing loss was due to 
exposure to loud noises while doing repairs on aircraft 
fuselage, where there was loud jet noise, and also while 
working in the machinist room with loud noise.  The Veteran 
also provided a 20 to 30 year history of bilateral 
progressive hearing loss, and said that about that time he 
needed to turn up the television set in order to hear 
adequately.  The only nonmilitary loud noise exposure that 
the Veteran claims is from occasional bird hunting with 
shotguns.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  In 
February 2008, a VA audiological examination was conducted 
where the examiner determined that the Veteran would not or 
could not provide accurate, repeatable, and reliable 
responses to the presented stimuli, which could be used for 
rating purposes.  Therefore, the examiner was unable to 
provide a diagnosis.   In addition, in February 2008, a VA 
otolaryngology examination was conducted, where the examiner 
determined that he could find no indication that hearing loss 
was incurred while on active duty.  

However, the Veteran did provide a letter from a private 
physician, Howard Shaffer, M.D.  The letter, dated November 
2007, stated that the Veteran was examined in his office and 
that the audiogram showed a bilateral, moderate to severe, 
sensorineural hearing loss.  The doctor stated that in his 
opinion it was as likely as not, that the hearing loss was 
related to significant noise trauma.  He concluded that, the 
history as given would indicate that this noise trauma at 
least began 50 years ago during the patient's service in the 
Navy.  The history upon which he based his decision was given 
to him by the Veteran who stated that he was exposed to the 
loud noise of Navy artillery while in service during the 
Korean War, and he has had tinnitus ever since.

This letter was taken into account by the VA examiner at the 
February 2008 otolaryngology examination, where the examiner 
recommended that the RO provide very little weight to Dr. 
Shaffer's opinion since he failed to indicate a review of 
service treatment records and failed to provide a rationale 
for his opinion.  Dr. Shaffer also did not provide hard 
copies of audiometric testing.  The examiner opined that Dr. 
Shaffer's opinion was speculative.  The examiner reviewed the 
claims file and found the overall impression was that the 
Veteran did not have a significant problem with communication 
at the time of the evaluation.  From a review of the service 
treatment records, the examiner found that there was every 
indication that neither hearing loss nor tinnitus was 
incurred while on active duty as the Veteran was noted to 
have normal hearing recorded at both service enlistment and 
separation from service.

The VA audiologist also indicated a review of the claims file 
and found no complaints of tinnitus or hearing loss.  The 
Veteran's hearing was listed as 15/15 when he was called to 
active duty and when discharged.  At that time, 15/15 was 
defined as "normal" hearing.  The audiologist noted that in 
spite of his private doctor's opinion, the Veteran could 
understand his questions during the review of the written 
case history, even when the audiologist was looking down or 
covering his lips and talking at near conversational levels.  
Also, at a VA examination in December 2007 the Veteran 
reported no tinnitus or hearing loss.

Additionally, the evidence does not show that the Veteran 
incurred a hearing impairment or tinnitus in service or 
manifested a continuity of symptomatology indicative of a 
hearing disorder in the first several years after discharge 
from active service.  The service treatment records do not 
indicate that the Veteran complained about any hearing 
impairment or sought treatment for ear related problems while 
in active service.  The January 1951 recall to active duty 
exam shows that the Veteran registered a 15/15 on the whisper 
and spoken voice test.  Similarly, the January 1953 release 
to inactive duty exam shows that the Veteran registered a 
15/15 on the whisper test, showing no indication of hearing 
loss while on active duty.  These results do not demonstrate 
that the Veteran had a hearing impairment during service.  
Additionally, review of the service treatment records 
contains no evidence of complaints, treatment, or diagnosis 
of ear disease, hearing loss or tinnitus.

The first evidence of the Veteran's hearing loss was the 
November 2007 letter from a private physician, written 
decades after discharge.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  Since there is no diagnosis of hearing 
loss within one year after discharge from service, 
entitlement to service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

As there is no evidence of a bilateral hearing or tinnitus 
during active service, the threshold question is whether 
there is sufficient medical evidence to establish an 
etiological link between the Veteran's current hearing loss 
and any noise exposure in service.  The DD-Form 214 notes 
that the Veteran's military occupational specialty in the 
Navy was aviation structural mechanic.  Thus, based on this 
and the Veteran's assertions, he is presumed to have been 
exposed to some noise in service.  The only evidence provided 
in order to establish a link, however, was the letter written 
by the physician in November 2007, which the VA examiner 
stated was a speculative opinion.  The Board also finds it 
noteworthy that Dr. Shaffer based his opinion on the 
Veteran's reported history of exposure to noise from Navy 
artillery, a history not related to VA examiners and not 
consistent with the Veteran's military occupational specialty 
in the Navy as aviation structural mechanic.  This inaccurate 
history significantly detracts from the probative value the 
Board will attach to that opinion.  

Lay persons can provide an account of observable symptoms, 
such as in this case the Veteran stated that he has had 
difficulty hearing.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
an injury or disease in service have no probative value 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran is not licensed health care 
professional; therefore, his assertions are not competent 
medical evidence and do not prove a relationship between his 
hearing impairment or tinnitus and exposure to noise during 
active service.  

However, the only competent, probative medical evidence of 
record indicates that any bilateral hearing loss and tinnitus 
that the Veteran has is not related to his active service.  
In this regard the Board finds that the opinion of the VA 
examiners have greater probative value than the opinion of 
Dr. Shaffer because it was based on a complete review of the 
evidence contained in the Veteran's claims file and is based 
on a history of noise exposure that is consistent with the 
Veteran's military occupational specialty in the Navy.  
Therefore the Board finds that the medical evidence is 
against the Veteran's claims.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are not 
established.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


